Plaintiff in error was convicted in the county court of Kiowa county at the January, 1911, term, on a charge of violating the prohibitory law, and his punishment fixed by the jury at a fine of three hundred dollars and imprisonment in the county jail for a period of six months. No briefs have been filed and no appearance made for oral argument on behalf of plaintiff in error. For this reason the Attorney General has moved to affirm for want of prosecution. The motion is well taken and is sustained. The judgment of the trial court is affirmed.